NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aydin Harston on 1/27/2022.

The claims submitted on 1/26/2022 are entered, and have been amended as follows: 
On “Page 5” of the claims (i.e., on the third page of claim 1), in lines 6-7,
please delete: “one or more of H is substituted with a halogen or one more of –CH2- is substituted” 
and replace with: “one or more of H is optionally substituted with a halogen or one more of –CH2- is optionally substituted”



Reasons for Allowance
Claims 1-3 and 6-17 are allowed. 
Claim 1 is directed to an allowable product. Claims 10-17, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim, or are directed to the process of making or using an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(a) and (b), claims 10-17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Because all claims previously withdrawn from consideration have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/9/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The following is an examiner’s statement of reasons for allowance:
The closest prior art is Okada, as set forth in the action mailed 6/1/2021. 
Okada does not teach or suggest the copolymer as claimed, specifically with respect to the requirement that the repeating units of Chemical Formulas 1-3 and the repeating units of Chemical Formulas 4-6 are in a molar ratio of 40:60 to 95:5. Chemical Formulas 1-3 require at least two consecutive diamine-dianhydride moieties (i.e., diamine-dianhydride-diamine-dianhydride) wherein the diamine moiety contains a 
Okada suggests a copolymer prepared from reaction of CBDA (which provides dianhydride moieties according to instant “X”) with a diamine having the formula 1 (which provides diamine moieties according to “Z”/instant formula 9 in Chemical formulas 4-6), in combination with another diamine (which provides moieties according to “Y”/instant formula 8 in Chemical formulas 1-3) in a 50:50 molar ratio. However, as established above, a 50:50 ratio of diamine according to formula 8 to diamine according to formula 9 would not be capable of producing a copolymer having a molar ratio of repeating units within the presently recited range of 40:60 to 95:5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766